Allowance
	Claims 1-12 are hereby deemed patentable. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims as follows: 
1. (Currently amended) A hinge, comprising N sleeves that are jointed, wherein any two adjacent sleeves of the N sleeve may be sheathed together, and N is a positive integer greater than or equal to 2;
a first side wall of a first sleeve is provided with a first metal plate, a second side wall of a second sleeve is provided with a second metal plate, and the first sleeve and the second sleeve are two adjacent sleeves; 
when the first sleeve and the second sleeve are sheathed, the first side wall is opposite to the second side wall and the first metal plate is opposite to the second metal plate, and the first metal plate and the second metal plate have overlapped orthogonal projection areas; and 
an electrical signal is applied to at least one of the first metal plate and the second metal plate[[.]], wherein [[W]]when the first sleeve and the second sleeve move relative to each other, [[an]] the electrical signal between the first metal plate and the second metal plate changes.
7. (Currently Amended) An electronic device, comprising a first substrate, a second substrate, and a hinge, wherein the first substrate and the second substrate are connected through the hinge, and the hinge comprises N sleeves that are joined, any two adjacent sleeves of the N sleeves may be sheathed together, and N is a positive integer greater than or equal to 2; 
a first side wall of a first sleeve is provided with a first metal plate, a second side wall of a second sleeve is provided with a second metal plate, and the first sleeve and the second sleeve are two adjacent sleeves;
when the first sleeve and the second sleeve are sheathed, the first side wall is opposite to the second side wall and the first metal plate is opposite to the second metal plate, and the first metal plate and the second metal plate have overlapped orthogonal projection areas; and 
an electrical signal is applied to at least one of the first metal plate and the second metal plate[[.]], wherein [[W]]when the first sleeve and the second sleeve move relative to each other, [[an]] the electrical signal between the first metal plate and the second metal plate changes.

REASONS FOR ALLOWANCE
The specific limitations of “an electrical signal is applied to at least one of the first metal plate and the second metal plate, wherein when the first sleeve and the second sleeve move relative to each other, the electrical signal between the first metal plate and the second metal plate changes” in Claim 1, and similarly in Claim 7, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, CN 206596050 (from applicant’s IDS filed 09/22/2021) discloses a hinge 23, comprising N sleeves that are jointed, wherein any two adjacent sleeves of the N sleeve may be sheathed together, and N is a positive integer greater than or equal to 2;
a first side wall of a first sleeve 232 is provided with a first metal plate, a second side wall of a second sleeve 233 is provided with a second metal plate, and the first sleeve and the second sleeve are two adjacent sleeves; 
when the first sleeve and the second sleeve are sheathed (See Figures), the first side wall is opposite to the second side wall and the first metal plate is opposite to the second metal plate, and the first metal plate and the second metal plate have overlapped orthogonal projection areas.
However, CN 206596050 does not disclose an electrical signal is applied to at least one of the first metal plate and the second metal plate, wherein when the first sleeve and the second sleeve move relative to each other, the electrical signal between the first metal plate and the second metal plate changes.
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841